August 26, 2011


Mr. Harold Leroy Hensley Jr.
Hinkle Hensley Shanor & Martin LLP
P. O. Box 3580
Midland, TX 79701


Mr. Byron L. Woolley
Simpson Woolley LLP
2828 Routh Street, Suite 700
Dallas, TX 75201


Mr. Donald Prichard Bevis Jr.
Law Office of Prichard Bevis
2807 Allen Street, #667
Dallas, TX 75204


Ms. Amy Mayo McLin
Law Office of Amy M. McLin, P.C.
2810 Thousand Oaks Pmb #136
San Antonio, TX 78232


Ms. Laura H. Burney
Law Offices of Laura H. Burney
4040 Broadway, Suite 602
San Antonio, TX 78209


Ms. Sharon E. Callaway
Crofts & Callaway, P.C.
300 Austin Highway, Suite 120
San Antonio, TX 78209-5303
Ms. Susan R. Richardson
Cotton, Bledsoe, Tighe, & Dawson, P.C.
P.O. Box 2776
Midland, TX 79702-2776


Mr. David C. McCue
McCue Pauley & Associates PC.
14114 Dallas Parkway, Ste. 380
Dallas, TX 75254


Mr. Stephen Edward Haynes
Haynes Law Firm, P.C.
309 N. Fisk
Brownwood, TX 76801


Ms. Katherine D. Woodruff
Smith and Woodruff
2000 W. Sam Houston Tollway S., Ste. 1300
Houston, TX 77042

Ms. Priscilla M. Hubenak
Office of the Attorney General of Texas
Environmental Protection & Admin Law
P.O. Box 12548
Austin, TX 78711-2548

RE:   Case Number:  09-0306
      Court of Appeals Number:  11-07-00034-CV
      Trial Court Number:  CV-28,679


Style:      BETTY YVON LESLEY, ET AL.
      v.
      VETERANS LAND BOARD OF THE STATE OF TEXAS, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/082611.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov  or  call  (512)463-1312  ext.   41367.    (Chief
Justice Jefferson not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Sherry         |
|   |Williamson         |
|   |Ms. Wanda Pringle  |
|   |Mr. Bruce M. Kramer|
|   |                   |
|   |Mr. Maston C.      |
|   |Courtney           |
|   |Mr. Larry Grady    |
|   |Borella            |